462 F.2d 623
Edward J. A. ALBRECHT, Plaintiff-Appellant,v.Louis NELSON, Defendant-Appellee.
No. 26635.
United States Court of Appeals,
Ninth Circuit.
June 28, 1972.Rehearing Denied July 24, 1972.

Donald C. Duchow, San Francisco, Cal., for plaintiff-appellant.
Evelle J. Younger, Atty. Gen., Robert R. Granucci, Richard N. Light, Deputy Attys. Gen., San Francisco, Cal., for defendant-appellee.
Before ELY, TRASK, and GOOD-WIN, Circuit Judges.
PER CURIAM:


1
Albrecht, a California prisoner convicted of murder, appeals from the District Court's denial of his petition for a writ of habeas corpus.  The basis of Albrecht's petition was his claim that his guilty plea was involuntary because it was the product of coercion on the part of his trial counsel.  The District Court conducted an evidentiary hearing, but it could find no merit to Albrecht's contention.  We affirm.


2
From the evidence adduced at the hearing, the District Court determined: (1) Albrecht was influenced, but not legally coerced, by his counsel, and (2) Albrecht's plea was primarily motivated by his fear of the death penalty which was based upon his affection for his child.  From these facts, the court concluded that the plea was not constitutionally infirm.


3
We cannot, of course, disturb the challenged decision unless it is clearly erroneous.  See Moss v. Craven, 427 F.2d 139 (9th Cir. 1970); Knowles v. Gladden, 378 F.2d 761 (9th Cir. 1967).  On the record before us, we cannot find error.  There was substantial justification for concluding, as did the District Court, that Albrecht's plea was valid.  See Parker v. North Carolina, 397 U.S. 790, 90 S. Ct. 1458, 25 L. Ed. 2d 785 (1970); McMann v. Richardson, 397 U.S. 759, 90 S. Ct. 1441, 25 L. Ed. 2d 763 (1970); Brady v. United States, 397 U.S. 742, 90 S. Ct. 1463, 25 L. Ed. 2d 747 (1970); Knowles v. Gladden, supra.


4
Affirmed.